PER CURIAM:
B.E.K., the natural father of A.M.K., appeals the judgment of the Circuit Court of Benton County granting the petition for adoption of A.M.K. by her maternal grandfather M.A.G. and his wife S.L.G. The adoption was granted without B.E.K.'s consent, based on the circuit court's finding *463that B.E.K. had willfully neglected A.M.K. for the six months preceding the filing of the adoption petition. See § 453.040(7), RSMo. On appeal, B.E.K. argues that the circuit court's finding of neglect is against the weight of the evidence, that the circuit court abused its discretion in finding that adoption was in A.M.K.'s best interest, and that he is entitled to a new trial because he received ineffective assistance from his court-appointed counsel. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b)